Citation Nr: 9914101	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for the residuals of a 
left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from January 1954 to April 
1974.

This appeal arose from a March 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The denial of these benefits was 
confirmed and continued by rating actions issued in January 
and June 1996.  In February 1997, the Board of Veterans' 
Appeals (Board) remanded this case for additional 
development.  Following this remand, the RO issued a decision 
in May 1997 which continued to deny the requested benefits.

The veteran has contended that the service medical records 
clearly showed that he had suffered from increased 
intraocular pressure and that he had injured the left eye.  
He maintained that these conditions led to the development of 
his current bilateral glaucoma and left eye cataract.  
Therefore, he believes that service connection for these 
conditions is warranted.

The service medical records did reveal that the veteran 
suffered from increased intraocular pressure in service, 
which was noted during a June 1968 reenlistment examination.  
An ophthalmology consultation later that month found that his 
pressure readings were normal.  Subsequent testing failed to 
reveal elevated intraocular pressure and he was deemed fit 
for reenlistment.  These records also showed that he had 
injured his left eye in August 1969, after he had fallen and 
struck his eye on a door.  He was ultimately diagnosed with 
hyphema, mild vitreous hemorrhage, retinal hemorrhage and 
mild reactive iritis of the left eye.  His eye was noted to 
be normal at the time of the March 1974 retirement 
examination.  

The veteran had been examined by VA in April 1996.  He had 
noted the development of glaucoma about 10 years before, as 
well as the removal of a left cataract six months before.  He 
also indicated that he was an insulin dependent diabetic for 
the past 15 years.  The diagnoses were insulin dependent 
diabetic with no background diabetic retinopathy, bilateral 
glaucoma, pseudophakia of the left eye and nuclear sclerosis 
of the right eye.

In February 1997, this case was remanded by the Board so that 
opinions could be expressed as to whether or not the 
veteran's currently diagnosed glaucoma and status post 
cataract of the left eye could be dissociated from the 
increased intraocular pressures and/or left eye injury noted 
in service.  A VA examination was conducted in March 1997; 
however, these opinions were not provided.  According to 
Stegall v. West, 11 Vet. App. 268 (1998), when a case is 
remanded by either the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
or by the Board, a veteran has, as a matter of law, the right 
to compliance with that remand.  Since the Board must ensure 
that the instructions of a remand are complied with, failure 
to do so would constitute error on the part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a bilateral ophthalmologic 
examination to be performed by an 
appropriate VA specialist.  All 
appropriate tests must be performed on 
both eyes.  The specialist, in turn, 
should then correlate the findings and 
render opinions as to:

	a. whether the veteran's currently 
diagnosed bilateral glaucoma may be 
clearly dissociated for the increased 
intraocular pressure and/or left eye 
injury noted in service; and 

	b. whether the veteran's currently 
diagnosed postoperative cataract of the 
left eye may be clearly dissociated for 
the increased intraocular pressure and/or 
left eye injury noted in service.

The claims folder must be made available 
to and independently reviewed by the 
examiner prior to examination, so that 
the veteran's entire medical history can 
be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative must be provided 
an appropriate supplemental statement of the case, and an 
opportunity to respond, and the case should be returned to 
the Board for further appellate consideration if otherwise in 
order.  The appellant is free to furnish additional evidence 
while his case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









